DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 30 November 2016. It is noted, however, that applicant has not filed certified copies of the CN 201621306505.1 and CN 201611087460.8 applications as required by 37 CFR 1.55.

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the recitation of “push plate” is indefinite because it is unclear what Applicant intends.  The term “push plate” is not an art-recognized term and its function relative to other claimed element is unclear.  Clarification and correction as to the structural configuration and/or structural cooperative relationship between the push plate and the door/tub (particularly in the claimed first state and second state) is required.  Claims 2-9 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/085823 to CALVI.
Regarding claim 1, CALVI (see Figs.) discloses a washing machine (1), comprising:
a support frame (10) comprising a door support (H);
a tub (12) arranged on the support frame rotatably around a rotation center shaft (11); 
a door (15) arranged on the door support rotatably around the rotation center shaft, and the door being configured to open or close the tub; and
a push plate (see door locking device at p. 6, ll. 23-27) configured to switch between a first state and a second state, the push plate being connected to the door and the tub respectively in the first state (operative condition, door opening prevented), such that the tub drives the door to rotate, and the push plate being separated from at least one of the door and the tub in the second state (inoperative condition, door opening enabled).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0261448 to HO et al. (“HO”).
Regarding claims 1-2, HO (see Figs. 1-2 and associated text) discloses a washing machine (1), comprising:
a support frame (10) comprising a door support (under rails 27);
a tub (30) arranged on the support frame rotatably around a rotation center shaft (23); 
a door (25,26) arranged on the door support rotatably around the rotation center shaft (note door 25 attached to rotatable tub 30 in ¶ [0024]), and the door being configured to open or close the tub (see ¶ [0024]); and
a push plate (horizontal portion of part 26) configured to switch between a first state and a second state, the push plate being connected to the door and the tub respectively in the first state (when closing the door), such that the tub drives the door to rotate (see above regarding ¶ [0024]), and the push plate being separated from at least one of the door and the tub in the second state (when the door is open and slid away from the center of the tub),
wherein a first one of the door and the door support is provided with a rail groove (top of rail structure 27 in Fig. 2) extending in a direction surrounding the rotation center shaft, and a second one of the door and the door support is provided with a sliding shaft (bottom of rail structure 27 in Fig. 2) slidably engaging the rail groove.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO in view of US 2018/0340286 to KIM et al. (“KIM”).
HO, supra, discloses the claimed invention including a slidable rail structure.  HO does not expressly disclose the features of claim 3 wherein the sliding shaft is provided with a roller bearing, and the roller bearing has an inner race connected to the sliding shaft and an outer race movably arranged in the rail groove.  However, KIM teaches an art-related washing machine and that it is known to provide a slidable door connection with a roller structure to allow the door to move along a guide rail (see KIM at ¶ [0105]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the slidable rail configuration of HO with roller bearings as in KIM to yield the same and predictable results.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO in view of US 2,639,601 to MILLER.
HO, supra, discloses the claimed invention including a slidable rail structure at one side of the tub.  HO does not expressly disclose the features of claim 9 wherein the door support is arranged at each of a left side and a right side of the door, and each of a left end and a right end of the door is slidably connected to the corresponding door support or claim 10 wherein the push plate is arranged at each of a left side and a right side of the tub.  However, MILLER teaches an art-related washing machine and that it is known to provide a washing machine door mounting configuration with door support mounts on opposite sides of the tub, and specifically on the left and right sides 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the slidable rail .

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711